                                                                                 FILEB
                                                                          U.S. piSTHjCT^COURT
                               tlje lintteb States! ©isftrict Court                        ^ ^2
                        Jfor tl)e ^outliem                    of (Georgia
                                      ^a}>cro£(£( 2BitJt£(ion              so"isl of1\.
              GEORGE RICHARDS,

                         Plaintiff,                         CIVIL ACTION NO.: 5:18-cv.56


                   V.



              COUTIEA PAULK,

                         Defendant.



                                              ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.     Dkt. No. 40.    Plaintiff did not file

              Objections.   Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court DISMISSES without prejudice Plaintiff's Complaint for

              failure to follow this Court's Order and failure to prosecute,

              DENIES as moot Defendant's Motion to Dismiss, and DIRECTS the

              Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal.     In addition, the Court DENIES Plaintiff




AO 72A
(Rev. 8/82)
              in forma pauperis status on appeal.
                                       u
                  so ORDERED, this                                    , 2020




                                      HON. XISA GODBEY WOOD, JUDGE
                                           ™ STATES DISTRICT COURT
                                        5UTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
